Citation Nr: 0522183	
Decision Date: 08/15/05    Archive Date: 08/25/05

DOCKET NO.  02-00 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1990 to 
October 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2001 rating decision by the Huntington, 
West Virginia Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's rating 
for paranoid schizophrenia at 30 percent disabling.  In March 
2005, the RO increased the veteran's rating to 50 percent, 
effective November 2, 2000.  The veteran requests a higher 
rating.

The veteran testified before the undersigned Veteran's Law 
Judge via videoconferencing in April 2002.  A transcript of 
the hearing is of record.

In August 2002, the Board denied the veteran's claim for an 
evaluation in excess of 30 percent.  The veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In April 2003, the Court granted 
the appellee's motion to vacate the Board's decision, and 
remanded the case for action consistent with the motion.

In September 2003, the Board remanded the veteran's case to 
the RO for action consistent with the appellee's motion.  The 
case was returned to the Board in July 2005.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's paranoid schizophrenia is manifested by 
flattened affect, difficulty in establishing social 
relationships, poverty of content of speech, mild tremors in 
hands, childish mannerisms, lack of attention, alogia, and 
anhedonia. 
 

CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for schizophrenia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, Diagnostic 
Code 9203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.  
 
In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  The "notice" to the 
veteran is to include a request for any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  The "notice" also requires that VA will inform the 
claimant which information and evidence, if any, that the 
claimant is to provide to VA and which information and 
evidence, if any, that VA will attempt to obtain on behalf of 
the claimant. VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  Pelegrini II also mandated that notice precede an 
initial unfavorable AOJ (agency of original jurisdiction) 
decision on a service-connection claim.  The Court also 
specifically recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice specifically complying 
with 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an 
initial AOJ adjudication had already occurred.  For the 
reasons enumerated below, there is no indication that there 
is any prejudice to the veteran by the order of the events in 
this case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Any error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).

The Board notes that a substantially complete claim was 
received in November 2000, before the enactment of the VCAA.  

Letters dated in February 2001 and March 2004 provided the 
veteran the notice required under the VCAA and the 
implementing regulations.  The February 2001 letter requested 
that the veteran submit releases for any medical providers 
that treated him for his disability.  In the March 2004 
letter, VA notified the veteran of his responsibility to 
submit evidence that showed that his condition was worse or 
had increased in severity.  This letter informed the veteran 
of what evidence was necessary to substantiate claims for 
increased ratings.  The letter also suggested that he submit 
any evidence in his possession.  By this letter, the veteran 
was notified of what evidence, if any, was necessary to 
substantiate his claim and it indicated which portion of that 
evidence the veteran was responsible for sending to VA and 
which portion of that evidence VA would attempt to obtain on 
behalf of the veteran.  Clearly, from submissions by and on 
behalf of the veteran, he is fully conversant with the legal 
requirements in this case.  Thus, the content of these 
letters complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b). 

Additionally, the January 2002 statement of the case and 
March 2005 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The January 2002 statement of the case provided the 
veteran with VA's duty to assist requirements found in 
38 C.F.R. § 3.159.  It also provided the veteran with the 
rating criteria for paranoid schizophrenia found in 38 C.F.R. 
§ 4.130, Diagnostic Code 9203.  The September 2003 Board 
remand also provided guidance to the veteran.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

In a March 1998 rating decision, the RO granted the veteran 
service connection for paranoid schizophrenia with a 30 
percent evaluation.

In November 2000, the veteran submitted a claim for an 
evaluation in excess of 30 percent for paranoid 
schizophrenia.

Included with the veteran's claim was a letter from J.Z., 
MSW, the veteran's counselor, which stated that the veteran's 
social and industrial functioning was greatly impaired.  He 
was no longer interested in relationships and had problems 
with personal hygiene.  He also had times when he felt 
helpless and hopeless.  In addition, the veteran's condition 
made it difficult for him to work in another position other 
than being a bag-boy.  His Global Assessment of Functioning 
(GAF) score was 45 and the past year it was 49.  The GAF 
score indicated severe social and industrial impairment, and 
the veteran's prognosis was guarded.

In February 2001, the veteran underwent a VA examination, 
wherein he reported sleeping fine after he took medication.  
At times he felt tired.  His social life included talking to 
his co-workers and visiting his sister.  Sometimes he was 
depressed when he thought he would like to get a better job.  
When he was sick, he had thoughts that someone was out to get 
him, but he no longer had those thoughts.  He got along fine 
with his family.  His activities included watching television 
and movies.  He also went to the library.  He took care of 
his activities of daily living.  He denied any suicide 
attempts.  The examiner indicated that the claims folder had 
been reviewed.  Mental status examination revealed normal 
psychomotor activity.  He had no involuntary movements.  He 
was well groomed and dressed in clean clothing.  His behavior 
was cooperative and pleasant.  He had childish mannerisms.  
His speech was low tone and under productive and coherent.  
He answered questions to the point and his thoughts were goal 
directed.  He denied any suicidal or homicidal ideas and 
denied auditory or visual hallucinations.  He also denied 
persecutory delusions, but has had those thoughts in the 
past.  He denied personality symptoms, but in the past 
believed that the FBI was following him and people could read 
his thoughts.  His affect was appropriate, mood was euthymic, 
and cognitive functions were grossly preserved.  The Axis I 
diagnosis was schizophrenia, residual type.  His GAF score 
was 60.

In the veteran's January 2002 substantive appeal, he argued 
that he had prior panic attacks, difficulty with memory, and 
other difficulties that made it difficult for him to function 
in many work and social settings.

During an April 2002 Board videoconference hearing, the 
veteran testified that he would not be able to perform a job 
where he had to follow detailed instructions because he would 
become nervous.  He would also have difficulty remembering 
the instructions.  He stated that the medication he took for 
his disability caused him to become drowsy and unmotivated 
and prevented him from working shift work, primarily the 
night shift.  He testified that he did not have many friends, 
did not belong to any organizations and did not go to church.  
For amusement, he would visit his sister and nephew and watch 
movies.  He had a good relationship with his family members.  
His last panic attack was approximately 5 years ago and he 
had no panic attacks since then.  He did not have 
hallucinations, but he did get depressed at times.  He had no 
suicidal or homicidal thoughts.

In September 2004, the RO received VA outpatient treatment 
records for the veteran dated January 2001 to July 2004, 
wherein he received regular treatment for his paranoid 
schizophrenia disability.  The June 2001 medical record shows 
that the veteran's mood was euthymic, and he was alert and 
oriented to person, place, and time.  His speech was relevant 
and coherent with normal rate.  He denied suicidal and 
homicidal ideation.  He also denied audio and visual 
hallucinations.  He had no delusions or gross psychosis.  He 
was calm and cooperative and maintained good eye contact with 
the interviewer.  He denied the use of alcohol, marijuana, or 
other illicit drugs.  He denied symptoms of extrapyramidal 
syndrome (EPS) and there was no evidence of EPS.  Medical 
records from June 2001 to February 2003 revealed similar 
symptoms.

A February 2003 VA outpatient medical record reveals the 
veteran being casually dressed and appropriate for the season 
with good hygiene.  It was noted that he initially had a full 
affect, but became more blunted during the interview.  Speech 
was relevant and coherent with the rate mildly slowed.  He 
also had some alogia in that his range of topics to talk 
about were limited.  He had anhedonia in that he did not have 
any hobbies or activities other than work and babysitting and 
he had decreased sexual activity, decreased intimacy, and 
very few friends.  His affect was blunted at times and he had 
decreased facial expression and spontaneous movements.  He 
made good eye contact, but he had a mild decrease of vocal 
inflections and some paucity of expression.  He also had 
difficulty paying attention and concentrating and some 
impairment of memory.

The July 2004 VA outpatient medical record shows that the 
veteran had flattened affect and unchanging facial 
expression, decreased spontaneous movements and paucity of 
expressive gestures, poor eye contact, poverty of speech and 
poverty of content of speech, increased response latency, 
anhedonia, and attention problems.  The examiner opined that 
the veteran's prognosis was poor and this was probably his 
baseline level.  He was unable to the get a job and unable to 
pass a physical for any job.  He was doing manual labor that 
required minimum skills.  It was noted that his symptoms were 
in place and likely in the moderate range since returning 
from the war.  He protected himself from the triggers to his 
symptoms by living a socially restricted life and maintaining 
hypervigilant defense of himself.  He also would get 
depressed because he could not do any other work besides 
loading groceries.

In November 2004, the veteran underwent a VA examination, and 
it was noted that the psychiatrist reviewed the claims 
folder.  The veteran reported having no psychotic symptoms.  
He admitted becoming nervous among people with difficulty 
focusing on complex and complicated tasks and becoming 
confused.  He denied problems of impulse control or thoughts 
of hurting himself or others.  He was able to take care of 
his activities of daily living, including personal hygiene.  
He was not interested in making close friends or social 
relationships and stayed by himself.  He denied periods of 
unprovoked agitation.  His relationship with his parents was 
fair and his social network was limited to immediate family.  
He denied suicidal ideation or obsessional rituals that 
interfered with routine activities.  His short-term and long-
term memory were intact; however, he had difficulty doing 
work that needed significant attention, frequent instruction, 
and difficulty in executing the steps of complex tasks.  
Mental status examination revealed that he was fairly groomed 
and dressed in clean casual clothing.  There was no evidence 
of delusion or hallucination.  There was no inappropriate 
behavior noted, except low motor and verbal spontaneity.  He 
answered the questions briefly.  Psychomotor activities were 
normal.  Mild tremors in both hands were noted.  Behavior was 
cooperative and pleasant.  There were some childish 
mannerisms such as laughing at times without reason noted.  
He was oriented to person, place and time.  His short-term 
and long-term memory were intact.  His speech was low tone, 
under productive, and coherent.  He was able to tell the 
similarity and difference between objects, but he had some 
difficulty in interpreting the meaning of common proverbs.  
There was no obsessive or ritualistic behavior noted that 
would interfere with routine activities.  He denied suicidal 
or homicidal ideation, intent, or plan.  He also denied 
possible delusions but has had those thoughts in the past.  
His mood was neutral and affect was blunted.  There was no 
evidence of impulse control problem and its effect on mood.  
His cognitive functions were grossly preserved.  The Axis I 
diagnosis was paranoid schizophrenia.  His GAF score was 55.

In a March 2005 rating decision, the RO increased the 
veteran's rating for paranoid schizophrenia to 50 percent, 
effective November 2, 2000.


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1, Part 4 (2004).

Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, (see 38 
C.F.R. §§ 4.2, 4.41 (2004)), the regulations do not give past 
medical reports precedence over current findings where such 
current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994); Powell 
v. West, 13 Vet. App. 31 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The nomenclature employed in this portion of the rating 
schedule is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American 
Psychiatric Association (DSM-IV). Rating agencies must be 
thoroughly familiar with this manual to properly implement 
the directives in §4.125 through §4.129 and to apply the 
general rating formula for mental disorders in §4.130. The 
schedule for rating for mental disorders is set forth as 
follows:

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
 100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as:  
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); 
inability to establish and maintain effective 
relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50
Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods 
of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to 
such symptoms as:   depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events)
30
Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during 
periods of significant stress, or; symptoms controlled 
by continuous medication
10
A mental condition has been formally diagnosed, but 
symptoms are not severe enough either to interfere 
with occupational and social functioning or to require 
continuous medication
0
38 C.F.R. § 4.130, Diagnostic Codes 9201-9440 (2004).

The veteran is currently rated as 50 percent disabling for 
his paranoid schizophrenia.  The Board finds that the 50 
percent evaluation, as given by the RO is appropriate.  The 
medical record of evidence reveals that the veteran gets 
depressed because he is not able to obtain a better job.  He 
is claims to be socially isolated, but has a good 
relationship with his immediate family.  He has childish 
mannerisms, difficulty paying attention and concentrating, 
and some impairment of memory.  He also has flattened affect.  
The veteran maintains that he is not able to follow detailed 
instructions, which affects his ability to perform work other 
than his current position as a bag boy.  The July 2004 VA 
outpatient medical record shows that the veteran had poor eye 
contact, poverty of speech, and poverty of content of speech.  
These symptoms reflect the criteria for a 50 percent 
evaluation according to 38 C.F.R. § 4.130, Diagnostic Code 
9203 (2004), as the veteran is shown to have flattened 
affect, difficulty in understanding complex commands, and 
difficulty in establishing and maintaining effective work and 
social relationships.  

The veteran's disability does not warrant a higher evaluation 
because he is not found to have suicidal ideation; 
obsessional rituals that interfere with routine activities; 
intermittently illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently; impaired impulse control; spatial 
disorientation; or neglect of personal appearance and 
hygiene.  The veteran also testified during his April 2002 
Board hearing that he had no suicidal thoughts.  Further, 
during the veteran's November 2004 VA examination, he denied 
obsessional rituals that interfered with routine activities.  
His speech was coherent.  He testified during his April 2002 
Board hearing that he no longer has panic attacks and his 
last panic attack was five years ago.  He is noted to have 
depression, but it is not continuous, as he gets depressed 
usually when thinking about his ability to obtain other 
employment.  The November 2004 VA examination report also 
notes that the veteran denied periods of unprovoked agitation 
and he was able to take care of his activities of daily 
living, including personal hygiene.  

It also appears that the veteran's GAF score has not fallen 
below 55, which, according DSM IV, is indicative of no more 
than moderate impairment.

Although the Board notes that the November 2001 letter from 
J.Z., MSW shows the veteran having problems with personal 
hygiene, the remaining medical evidence of record shows the 
veteran as being well groomed and dressed in clean and 
appropriate clothing.  Finally, the Board notes that the 
veteran has difficulty establishing social relationships; 
however, he is noted to have a good relationship with his 
immediate family.  Therefore, the Board concludes that a 50 
percent evaluation for the veteran's paranoid schizophrenia 
is proper and an evaluation in excess of 50 percent is not 
warranted.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
paranoid schizophrenia is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


